 ELDON MILLER, INC.557ELDON MILLER, INC.andCHAUFFEURS., TEAMSTERS ANDHELPERS LOCAL UNION NO. 238, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, Petitioner.Case No. 18-RC-1774. December 24, 1953SUPPLEMENTAL DECISION AND ORDEROn April 6,1953,the Board issued a Decision and Directionof Election in the above-entitled case in which it found certain"conditional sales" drivers to be employees of the Employerand directed an election in a unit composed of truckdrivers,including"maintenance supervisors,"but excluding"owner-lease" drivers and "substitute"drivers.'Pursuant to the Decision and Direction,an election was heldon April 26, 1953, at which time all ballots were challenged,including those of three"substitute"drivers who had presentedthemselves at the polls.In the report on challenged ballots,dated May 8, 1953,the Regional Director recommended thattheEmployer's challenges to the ballots of the three "sub-stitute" drivers be sustained and the challenges to all otherballots be overruled.The Petitioner excepted to the RegionalDirector'srecommendation regarding the three"substitute"drivers.In considering the Regional Director's report on challengedballots,the Board found it necessary to reopen the record forthe purpose of taking additional evidence on the relationship ofthe Employer and the "conditional sales"drivers respectivelyto the "substitute"drivers,and the former's control over thehire, tenure, and working conditions of the latter. The Boardtherefore remanded the case to the Regional Director by orderdated July 31, 1953, for the conduct of a supplemental hearing.Pursuant to the Board'sorder, a supplemental hearing washeld on August 27 and September 3, 1953. At the beginning ofthe hearing, the Petitioner requested leave to withdraw itsexceptions to the Regional Director's recommendations. Therequest was referred to the Board,and the hearing was ad-journed for 1 week pending the Board'saction thereon. Byorder dated August 28,1953,the Boardden=edthe request.The facts which became part of the record after the electionwas held . disclosed,among other things, that there wereseveral "substitute"drivers engaged in operating "conditionalsales" drivers'trucks on a 6 day week, 12-hour day, basis.When some or all of these "substitutes"thus engaged at thetime of the election presented themselves at the polls, theEmployer challenged their ballots.2TheRegional Director1103 NLRB 162.7.2 The Employer also challenged the ballots of all the "conditional sales" drivers. Onlyone ballot was cast which was not challenged by the parties. To preserve secrecy, theBoard agent challenged that ballot.107 NLRB No. 117.;;sva 0 - 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecommended that the challenges be sustained in view of theBoard's findings in the original decision that "substitute"drivers could not participate in the election because, on thefacts then known to the Board,"substitute"drivers were em-ployed on a casual,intermittent,or irregular basis. The sub-sequently presented facts noted above,however, establishthat this finding as to the "casual"employment was inaccurate.Their existence establishes alsothat some determination must be made of the issue as to the"employee" status of these "substitute"drivers which wasoriginally presented to the Board.In attempting to determine the relationship of these "sub-stitutes" to the Company,a detailed consideration of the mannerin which such relationship came about and howit was maintainedand terminated persuaded the Board that it was necessary toreconsider the "employee"status issue involving the "con-ditional sales" drivers,as well. More specifically,it appearsthat"substitute"drivers are engaged under the followingconditions.The maintenance of the Company's hauling schedule frequentlynecessitates the operation of the"leased" trucks for periodsexceeding 12 hours a day. As Interstate Commerce Commissionsafety regulations prohibit any one driver from operating atruck for more than 12 hours in any 24-hoar period,a "con-ditional sales" driver,or other regular"lease" driver, couldnot fulfill the hauling schedule by himself.Itis in thesecircumstances,in order to drive the "extra" shift,that theextra or "substitute"drivers, above described,are em-ployed.Their employment relationship in turn,comes intobeing,and the terms of such employment are established,as follows.The Company notifies the "conditional sales" driver of thenecessity for the more than 12 -hour operation of the truck, andthis invokes the driver's obligation,under the lease agreement,to furnish an acceptable extra or "substitute"driver.' The"conditional sales"driver then designates an individual heregards as acceptable and refers such individual to the Companyfor the latter'sapproval.Once approval is obtuined, the"conditional sales"driver hires the "substitute" at a rateof pay determined solely by the "conditional sales" driver,and paid by him out of the hauling fees given the driver bythe Company under the"lease" agreement.The "conditionalsales"driver is also solely responsible for the payment ofsocial security and withholding taxes for his "substitute." Heis accountable for his"substitute's" work performance andany deficiency thereof may subject the"conditional sales"driver to a breach-of-contract claim by the Company. The3As noted in the original decision, the lease agreement Provides that the "conditionalsales" driver must furnish a competent"substitute"to operate the truck at times whenthe driver is unable to operate it himself. ELDON MILLER, INC559"conditional sales" driver also possesses an unqualified rightto discharge a "substitute."4Upon the foregoing facts,it is clear that under the "lease"agreements,as they are administered,the "conditional sales"drivers are vested with,and exercise,either jointly with theCompany orindependently thereof,thekind of powersexercised by "employers,"rather than by ordinary "em-ployees."The possession of such "employer"powers by the"conditional sales" drivers obviously renders vulnerableour original determination that these drivers are"employees"within the meaning ofthe Act.We must, therefore,reappraisetheir status.As noted in the original decision,the specific provisionsof the "lease"agreements express the intent of the partiesto create an "independent contractor"relationship.Althoughthis factor is, of course,not determinative of the legal issue,itisonewhich we regard as a persuasive reason for re-solving a close case,such as is here presented,in favor of theexpressed intent of the parties.To the various indicia of "in-dependent contractor"status originally noted, we now findthat,additionally,a "conditional sales" driver enjoys the kindof"employing"power in manning the vehicles which "in-dependent contractors"usually enjoy.Moreover,we are nowconvinced that we gave too muchweightto certain other factorswhich persuaded us originally to find that an "employer-employee" relationship existed.Thus, for example,we foundthat the limited right of possession of the vehicles given to"conditional sales" drivers weighed heavily in favor of an"employee" relationship.However,in view of the evidenceestablishing that the Company'sbusiness frequently requiresuse of the vehicle for 24 hours a day, we cannot now regardthat limitation on the right of possession as an unreasonableprovision in an independent contractor arrangement callingfor the "lease"of a vehicle.This is not to say that there is nothing in the parties' re-lationshipwhich is indicative of an "employer-employee"status.But where, as here,we must make a definitive reso-lution,we must decide whether the factors supporting oneside of the question outweigh those supporting the other.5 Weare convinced,upon reconsideration,that the factors indic-ative of an-independent contractor" relationship outweighthose indicative of an "employer-employee" relationship.Upon the entire record,we now find,therefore,that the"conditional sales" drivers are "independent contractors"and that the"substitute"drivers engaged in operating theirtrucks are their employees.4Company notification to the "conditional sales"driver of a "substitute's" incompetencyor deficiency in work performance may, of course, result in the discharge of the"substitute"by the "conditional sales" driverThe ultimate power of discharge,however,is in the"conditional sales" driver.5Cf Malone Freight Lines,Inc., 106 NRLB 1107. 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe foregoing findings would ordinarily require the ex-clusion of individuals affected from any unit found appropriate.Ifwe did this here, however, the unit which would remainwould be so much smaller and so substantially different fromthat originally sought by the Union that, on this record, we donot believe that entertainment of the petition would serve anyuseful purpose.6In view of the foregoing decision, we shall set aside theelection,without ascertaining the results thereof, and shalldismiss the petition. The Regional Director for the EighteenthRegion is hereby directed to destroy all the ballots cast inthe April 26, 1953,election.[The Boardset asidethe election of April 26, 1953, anddismissed the petition.]6Oklahoma Trailer Convoy, Inc., 99 NLRB 1019.TERRI LEE, INC.andMRS. MARCELLA FREEDVI GRADWOHL; TERRI LEE, INC.; TERRI LEE OF CALI-FORNIA; and CONNIE LYNN MANUFACTURING CORPORA-TION andSOUTHERNCALIFORNIA OUT-OF-TOWNDEPARTMENT OF THE INTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. OFL. Cases Nos. 21 -CA-1593 and 21-CA-1622.Decen*iber 28, 1953DECISION AND ORDEROn June 18, 1953, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above -entitled proceeding, findingthat the Respondents had engaged in and were engaging in cer-tain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondents had not en-gaged in certain other unfair labor practices alleged in the com-plaint and recommended that these allegations be dismissed.Thereafter, the Respondents and the charging Union each filedexceptions to the Intermediate Report, and the Respondentsfiled a supporting brief.The Board has reviewed the rulings of the trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The Board has considered the Intermediate Report,the exceptions and brief, and the entire recordin the case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except to the extent that they are incon-sistent herewith.1.With respect to the discharges of October 9, 1952, wedisagree with the Trial Examiner's findings that Respondents107 NLRB No. 141.